FILED
                            NOT FOR PUBLICATION                              JAN 27 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


JOE ABBOTT,                                      No. 14-15599

               Plaintiff - Appellee,             D.C. No. 5:11-cv-00183-LHK

 v.
                                                 MEMORANDUM*
E. TOOTELL, Doctor; J. GRANT, Doctor,

               Defendants - Appellants.


                    Appeal from the United States District Court
                      for the Northern District of California
                      Lucy H. Koh, District Judge, Presiding

                            Submitted January 20, 2016**

Before:        CANBY, TASHIMA, and NGUYEN, Circuit Judges.

      Defendants Drs. Grant and Tootell appeal from the district court’s denial of

their motion for summary judgment on the ground of qualified immunity. We

have jurisdiction over this interlocutory appeal under 28 U.S.C. § 1291. Mitchell

v. Forsyth, 472 U.S. 511, 526-27 (1985). We review de novo the district court’s

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
ruling on qualified immunity, George v. Edholm, 752 F.3d 1206, 1214 (9th Cir.

2014), and we affirm.

      The district court properly denied summary judgment to defendants Grant

and Tootell on Abbott’s Eighth Amendment deliberate indifference claim because

Abbott raised a genuine dispute of material fact as to whether defendants acted

with deliberate indifference to his shoulder pain. See Farmer v. Brennan, 511 U.S.
825, 837 (1994) (to establish an Eighth Amendment claim, a prison “official must

both be aware of facts from which the inference could be drawn that a substantial

risk of serious harm exists, and he must also draw the inference.”). Moreover, the

law was clearly established at the time of defendants’ conduct that knowledge and

conscious disregard of “an excessive risk to inmate health” violates the Eighth

Amendment. Id.; see also Ashcroft v. al-Kidd, 131 S. Ct. 2074, 2080, 2083 (2011)

(setting forth qualified immunity test and recognizing that a clearly established

right does “not require a case directly on point”).

      AFFIRMED.




                                           2                                   14-15599